Citation Nr: 0432449	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  02-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for malignant melanoma.

2.  Entitlement to service connection for basal cell 
carcinoma of the right cheek with actinic keratoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran (appellant, claimant) had performed verified 
active duty service from June 1975 to May 1979, and from June 
1979 to June 1986.  The veteran also performed active duty 
for training (ACDUTRA) and inactive duty training in the 
United States Coast Guard Reserve.  He transferred to the 
retired reserve in July 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The June 2000 rating decision also addressed 
issues other than those noted on the title page, and the 
veteran filed a notice of disagreement with numerous issues 
other than those noted on the title page.  The RO issued a 
statement of the case on all issues with which the claimant 
expressed disagreement.   In his August 2002 VA Form 9, 
however, he indicated that the only issues on appeal were 
those noted on the title page.   

In a June 2002 rating decision numerous other issues were 
addressed as well.  In a November 2003 statement, the 
representative indicated that the veteran's August 2002 VA 
Form 9 constituted a notice of disagreement with issues 
addressed in the June 2002 rating decision.  A review of the 
August 2002 VA Form 9, however, does not express disagreement 
with any issues addressed in the June 2002 rating decision, 
other than those noted on the title page.  In any event, 
pursuant to the representative's statement, the RO issued a 
statement of the case in November 2003, encompassing all 
issues addressed in the June 2002 rating decision.  A 
substantive appeal was not timely filed.  Therefore, the only 
issues over which the Board currently has jurisdiction are 
those noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.



REMAND

The appellant contends that as a result of sun exposure 
during service, he developed a malignant melanoma and basal 
cell carcinoma.  He argues, in the alternative, that steroids 
and Azulfidine used to treat his service-connected ulcerative 
colitis and eczema caused or contributed to the skin cancers.  
In February 2002, he submitted a statement from his spouse, 
who reports, in essence, that she noticed changes in a mole 
located on the veteran's shoulder (which was found to be 
malignant melanoma in 1989) long before the 1989 diagnosis 
was made (possibly around 1987).  

In support of his contentions, the veteran has submitted 
numerous articles indicating a link between sun exposure and 
skin cancer, as well as links between various medications 
(Azulfidine and immunosuppressants) and increased risk of 
skin cancer.  He has further submitted a May 2002 letter from 
Spencer G. Feldmann, Jr., M.D., which indicates that the 
claimant reported being informed Dr. Feldmann that he was 
exposed to the sun for extended periods of time and sustained 
multiple sunburns.  Dr. Feldmann states that it is well 
documented that multiple sunburns increase the risk of 
developing melanoma, and he opined that the claimant's 
exposure to sunlight during active duty in the Coast Guard 
contributed to the likelihood that he would develop this 
condition.  

Given the above, the Board finds that VA examination should 
be conducted to determine the likely date of onset and the 
etiology of the melanoma and basal cell carcinoma.  Also, the 
RO should obtain the veteran's personnel records to determine 
what his duties entailed during active duty service (e.g., 
sun exposure).  Finally, in accordance with the Veterans 
Claims Act of 2000 (VCAA), the RO should notify the claimant 
to submit any supporting evidence in his possession which has 
not been previously submitted.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should instruct the veteran to 
submit all pertinent evidence in his 
possession that has not been previously 
submitted.  Thereafter, if further 
development is necessary to comply with 
any provisions of the duty to assist, all 
such development must be accomplished.  

2.  The RO should take the appropriate 
steps to obtain the veteran's personnel 
records to determine what his military 
duties during active duty and any ACDUTRA 
service.  Appropriate efforts must be 
undertaken to identify all periods of 
active duty and active duty for training.  
The RO should, in particular, attempt to 
verify whether the veteran's duties 
required extensive or regular exposure to 
the sun.  

3.  After all pertinent evidence has been 
gathered and associated with the claims 
files, the RO should review the evidence 
and determine whether service connection 
is warranted based on the veteran's duty 
status at the time of discovery of each 
disease (e.g., ACDUTRA).  

If service connection on that basis is 
not warranted, the RO should schedule the 
veteran for VA dermatological examination 
to determine the etiology and date of 
onset of his malignant melanoma and basal 
cell carcinoma of the right cheek with 
actinic keratoses.  The claims files must 
be provided to the examiner for review.  
The examiner is advised that any special 
testing must be accomplished.

After review of the complete evidence and 
material of record, the examiner should 
opine whether it is at least as likely as 
not that: 

a)	Malignant melanoma was manifested 
during active duty service or within 
one year of separation therefrom; 

b)	Basal cell carcinoma of the right 
cheek with actinic keratoses was 
manifested during active duty service 
or within one year of separation 
therefrom; 

c)	Malignant melanoma was incurred as a 
result of exposure to the sun during 
active duty service; 

d)	Basal cell carcinoma of the right 
cheek with actinic keratoses was 
incurred as a result of exposure to 
the sun during active duty service; 

e)	Malignant melanoma was incurred or 
aggravated as a result of treatment 
for eczema and ulcerative colitis 
(including the use of steroids and 
Azulfidine); 

f)	Basal cell carcinoma of the right 
cheek with actinic keratoses was 
incurred or aggravated as a result of 
treatment for service-connected 
disorders of eczema and ulcerative 
colitis (including the use of steroids 
and Azulfidine).  

The examiner is to address the pertinent 
evidence of record with regard to 
etiology, to include medical literature 
submitted by the veteran, as well as the 
May 2002 opinion letter from Dr. 
Feldmann.  The examiner must provide a 
clear explanation for each finding and 
opinion.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claims, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

7.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision and 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.   



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




